DETAILED ACTION
On 3/1/22, a voice message was left to Eric S. Andreansky in an attempt to resolve the 112 issues below.  However, to date, no oral response has been received.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-5 and 7-9 recites broad recitatio, and the claim also recites “preferably” narrower statement of the 

Allowable Subject Matter
Claims 1, 6 and 10-14 are allowed.

The closest prior art are:


US 2015/0143653 discloses a polyolefin composition (abstract, paragraph 34-45 and examples) comprising a first polymer and a second polymer.  See paragraph 4.  The first polymer is preferably a propylene homopolymer with a melt flow rate (230/2.16) of 1200 g/10min (paragraph 34) under the name Metocene MF650X.   However, the propylene is a homopolymer not a copolymer.  Further, plastomer in the examples is propylene based and the ranges are not taught in the broader disclosure. 

US 2006/0040061 and US 2011/0111243 teaches compositions that comprise propylene waxes similar to those of the claims, however the claimed plastomer and amounts are not taught.

US 2004/0087723 teaches similar compositions but no plastomers within the claimed range.

EP 3,181,648 teaches similar compositions with plastomers.  Further teaching waxes but is silent on the polypropylene copolymer waxes as claimed with the claimed MFR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764